Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 1 of 28 PageID #: 1



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
   DONALD NIXON, on behalf of himself and all                             :
   others similarly situated,                                             :
                                                                          :
                                  Plaintiffs,                             :
                                                                          :
                                  v.                                      :   CLASS ACTION COMPLAINT
                                                                          :
   VIVIENNE HU, LLC.,                                                     :
                                                                          :
                                 Defendant.                               :
                                                                          :
                                                                          :
   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                                  INTRODUCTION
    1. This putative class action seeks to put an end to systemic civil rights violations

         committed by Defendant, VIVIENNE HU, LLC. (hereafter “Defendant”),

         against sight-impaired, disabled individuals, as is defined in Title III of the

         Americans with Disability Act (“ADA”), within t h e S t a t e o f New York State

         and across the United States.

    2. The Plaintiff, DONALD NIXON, on behalf of himself and all other similarly

         situated individuals, asserts the following claims against the Defendants,

         VIVIENNE HU, LLC.

    3. The Plaintiff is a visually-impaired and legally blind person who requires

         screen-reading software to access and read website content using his computer.

         The Plaintiff uses the terms “blind” or “visually-impaired” to refer to all

         individuals with visual impairments who meet the legal definition of blindness in

         that they have a visual acuity with correction of less than or equal to 20/200.

         Some blind individuals who meet this definition have limited vision. Others have


                                                             -1-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 2 of 28 PageID #: 2



       no vision.

    4. Based on a 2010 U.S. Census Bureau report, approximately 8.1 million

       individuals in the United States are visually impaired, including 2.0 million

       who are blind, and according to the American Foundation for the Blind’s

       2015 report, approximately 400,000 visually impaired persons live in the State

       of New York.

    5. The Plaintiff brings this civil rights action against the Defendants for the

       Defendants' failure to design, construct, maintain, and operate its website to be

       fully accessible to and independently usable by the Plaintiff and other blind or

       visually-impaired persons. The Defendants' denial of full and equal access to its

       website, and therefore denial of its products and services offered thereby and in

       conjunction with its physical locations, is a violation of the Plaintiff’s rights

       under the Americans with Disabilities Act (ADA).

    6. Because the Defendants' website is not equally accessible to blind and

       visually-impaired individuals, it violates the ADA. The Plaintiff seeks a

       permanent injunction to cause a change in the Defendants' corporate policies,

       practices, and procedures so that the Defendants' website will thus become and

       remain accessible to blind and visually-impaired persons.

                              JURISDICTION AND VENUE
    7. This Court has subject-matter jurisdiction over this action under 28 U.S.C. §

       1331 and 42 U.S.C. § 12181, as the Plaintiff’s claims arise under Title III of the

       ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

    8. This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over the

       Plaintiff’s New York State Human Rights Law, N.Y. Exec. Law article 15,


                                              -2-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 3 of 28 PageID #: 3



       (NYSHRL), New York State Civil Rights Law article 4 (NYSCRL), and New

       York City Human Rights Law, N.Y.C. Admin. Code § 8- 101, et seq., (NYCHRL)

       claims.

    9. Venue is proper in this district under 28 U.S.C. §1391(b)(1) and (2) because the

       Plaintiff resides in this district, the Defendants conducted and continue to conduct

       a substantial and significant amount of business in this district, the Defendants

       are subject to personal jurisdiction in this district, and a substantial portion of the

       conduct complained of herein occurred in this district.

    10. The Defendants are subject to personal jurisdiction in this district. The Defendants

       committed and continue to commit the acts or omissions alleged herein in this

       district that caused injury, and violated rights the ADA prescribes to the Plaintiff

       and to other blind and visually-impaired persons. A substantial part of the acts

       and omissions giving rise to the Plaintiff’s claims occurred in this district: on

       separate occasions, the Plaintiff has been denied the full use and enjoyment of

       the facilities, goods, products and services of the Defendants' website in this district.

       These access barriers that the Plaintiff encountered have caused a denial of the

       Plaintiff’s full and equal access in the past, and now deter the Plaintiff on a

       regular basis from visiting the Defendants' premises. This includes the Plaintiff

       attempting to obtain information about the Defendants' location(s) (address and

       hours) in this district as well as those services, accommodations, privileges, and

       other important information.

    11. These access barriers have deterred Plaintiff from revisiting Defendant’s

       website and/or visiting its physical locations, despite an intention to do so.



                                                 -3-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 4 of 28 PageID #: 4



    12. This Court is empowered to issue a declaratory judgment under 28 U.S.C. §§ 2201

       and 2202.

                                            PARTIES
    13. The Plaintiff, DONALD NIXON, at all relevant times, was a resident of Queens

       County. The Plaintiff is a blind, visually-impaired, handicapped person and a

       member of a protected class of individuals under the ADA, 42 U.S.C. § 12102(1)-

       (2), and the regulations implementing the ADA set forth at 28 CFR § 36.101, et

       seq., the NYSHRL, and NYCHRL.

    14. Defendant is and was at all relevant times a New York business corporation doing

       business in New York.

    15. Defendant is a fashion designer and retail merchant that operates VIVIENNE HU,

       LLC.,    along     with    VIVIENNE        HU      boutiques     and    a    website,

       www.viviennehu.com, offering features which should allow all consumers to

       access the goods and services which Defendant offers in connection with its store.

    16. The Defendants is, upon information and belief, licensed to do business and does

       business in the State of New York.

    17. The Defendant operates multiple boutiques in New York City, one of which is

       located at 107 Mercer St, New York, NY 10012.

    18. The Defendants' premises provide to the public goods and services. Defendant’s

       Website provides consumers with access to an array of goods and services

       including store locations and hours, the ability to browse and purchase store

       products online for pickup at a boutique location or delivery, including “ready to

       wear” fashion pieces, array of goods, such as jackets, gowns, dresses, skirts, shirts,

       pants, shoes, handbags, sunglasses and services including store locations and


                                                -4-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 5 of 28 PageID #: 5



        hours, the ability to browse and purchase store Products online for pickup or

        delivery both in store and online.

    19. These stores constitute places of public accommodation. The Defendants' stores

        are public accommodations within the definition of Title III of the ADA, 42

        U.S.C. § 12181(7). The Defendants' website is a service, privilege, or advantage

        that is heavily integrated with the Defendants' physical locations and operates as a

        gateway thereto.

                               CLASS ACTION ALLEGATIONS
    20. The Plaintiff, on behalf of herself and all others similarly situated, seeks to certify

        a nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

        persons in the United States who have attempted to access the Defendants' website

        and as a result have been denied access to the equal enjoyment of goods and

        services offered in the Defendants' physical locations, during the relevant statutory

        period.

    21. The Plaintiff, on behalf of himself and all others similarly situated, seeks to certify

        a New York State subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally

        blind persons in the State of New York who have attempted to access the

        Defendants' website and as a result have been denied access to the equal enjoyment

        of goods and services offered in the Defendants' physical locations, during the

        relevant statutory period.

    22. The Plaintiff, on behalf of himself and all others similarly situated, seeks to certify

        a New York City subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally

        blind persons in the City of New York who have attempted to access the

        Defendants' website and as a result have been denied access to the equal enjoyment


                                                 -5-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 6 of 28 PageID #: 6



       of goods and services offered in the Defendants' physical locations, during the

       relevant statutory period.

    23. Common questions of law and fact exist among the class, including: whether the

       Defendants' website is a “public accommodation” under the ADA; whether the

       Defendant’s website is a “place or provider of public accommodation” under the

       NYSHRL or NYCHRL; whether the Defendants' website denies the full and equal

       enjoyment of its goods, services, facilities, privileges, advantages, or

       accommodations to individuals with visual disabilities, violating the ADA; and

       whether the Defendants' website denies the full and equal enjoyment of its goods,

       services, facilities, privileges, advantages, or accommodations to individuals with

       visual disabilities, violating the NYSHRL or NYCHRL.

    24. There are common questions of law and fact common to the class, including

       without limitation, the following:

         a.   Whether www.viviennehu.com is a “public accommodation” under the ADA;

         b.   Whether www.viviennehu.com is a “place or provider of public

              accommodation” under the laws of the New York;

         c.   Whether Defendant through its website www.viviennehu.com denies the

              full and equal enjoyment of its goods, services, facilities, privileges,

              advantages, or accommodations to people with visual disabilities in violation

              of the ADA; and

         d.   Whether Defendant through its website www.viviennehu.com denies the

              full and equal enjoyment of its goods, services, facilities, privileges,

              advantages, or accommodations to people with visual disabilities in violation



                                               -6-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 7 of 28 PageID #: 7



                 of the laws of New York.

    25. The Plaintiff’s claims are typical of the class. The class, similarly to the Plaintiff,

        are severely visually impaired or otherwise blind, claim that the Defendants

        violated the ADA, NYSHRL, and NYCHRL by failing to update or remove access

        barriers on the Defendants' website so it can be independently accessible to the

        class.

    26. The Plaintiff will fairly and adequately represent and protect the interests of the

        class because the Plaintiff has retained and is represented by counsel. Class

        certification of the claims is appropriate under Fed. R. Civ. P. 23(b)(2) because the

        Defendants has acted or refused to act on grounds generally applicable to the class,

        making appropriate both declaratory and injunctive relief with respect to the

        Plaintiff and the class as a whole.

    27. Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3)

        because fact and legal questions common to the class predominate over questions

        affecting only individual class members, and because a class action is superior to

        other available methods for the fair and efficient adjudication of this litigation.

    28. Judicial economy will be served by maintaining this lawsuit as a class action in

        that it is likely to avoid the burden that would be otherwise placed upon the judicial

        system by the filing of numerous similar suits by individuals with visual disabilities

        throughout the United States.

    29. References to Plaintiff shall be deemed to include the named Plaintiff and each

        member of the class, unless otherwise indicated.




                                                 -7-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 8 of 28 PageID #: 8



                                    NATURE OF ACTION
    30. The Internet has become a significant source of information, a portal, and a tool

       for conducting business, doing everyday activities such as shopping, learning,

       banking, researching, as well as many other activities for sighted, blind and

       visually-impaired persons alike.

    31. In today’s tech-savvy world, blind and visually-impaired persons can access

       websites using keyboards in conjunction with screen access software that vocalizes

       the visual information found on a computer screen or displays the content on a

       refreshable Braille display. This technology is known as screen-reading software.

       Screen-reading software is currently the only method a blind or visually-impaired

       person may independently access the internet. Unless websites are designed to be

       read by screen-reading software, blind and visually-impaired persons are unable to

       fully access websites, and the information, Products, and services contained

       thereon. An accessibility notice is put on a website by the creator thereof to

       showcase that the website is working diligently to create a better experience for

       low-vision or blind users.

    32. Blind and visually-impaired users of Windows operating system-enabled

       computers and devices have several screen-reading software programs available to

       them. Some of these programs are available for purchase and other programs are

       available without the user having to purchase the program separately, like NVDA.

       Moreover, also available is the Job Access With Speech (“JAWS”), which is

       currently the most popular, separately purchased and downloaded screen-reading

       software program available for a Windows computer.

    33. For screen-reading software to function, the information on a website must be


                                              -8-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 9 of 28 PageID #: 9



       capable of being rendered into text. If the website content is not capable of being

       rendered into text, the blind or visually-impaired user is unable to access the same

       content available to sighted users.

    34. The international website standards organization, the World Wide Web

       Consortium, known throughout the world as W3C, has published version 2.0 of

       the Web Content Accessibility Guidelines (WCAG 2.0). WCAG 2.0 are well-

       established guidelines for making websites accessible to blind and visually-

       impaired individuals. These guidelines are universally followed by most large

       business entities and government agencies to ensure their websites are accessible.

       Many Courts have also established WCAG 2.0 as the standard guideline for

       accessibility.

    35. There are well-established guidelines for making websites accessible to blind

       persons. These guidelines have been in place for at least several years and have

       been followed successfully by other large business entities in making their

       websites accessible. The Web Accessibility Initiative (WAI), a project of the

       World Wide Web Consortium which is the leading standards organization of the

       Web, has developed guidelines for website accessibility. The federal government

       has also promulgated website accessibility standards under Section 508 of the

       Rehabilitation Act. These guidelines are readily available via the Internet, so that

       a business designing a website can easily access them. These guidelines

       recommend several basic components for making websites accessible, including,

       but not limited to: adding invisible alt-text to graphics; ensuring that all functions

       can be performed using a keyboard and not just a mouse; ensuring that image maps



                                                -9-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 10 of 28 PageID #: 10



        are accessible, and adding headings so that blind people can easily navigate the

        site. Without these very basic components a website will be inaccessible to a blind

        person using a screen reader.

     36. Noncompliant websites pose common access barriers to blind and visually-

        impaired persons. Common barriers encountered by blind and visually impaired

        persons include, but are not limited to, the following: a text equivalent for every

        non-text element is not provided; title frames with text are not provided for

        identification and navigation; equivalent text is not provided when using scripts;

        forms with the same information and functionality as for sighted persons are not

        provided; information about the meaning and structure of content is not conveyed

        by more than the visual presentation of content; text cannot be resized without

        assistive technology up to 200% without losing content or functionality; if the

        content enforces a time limit, the user is not able to extend, adjust or disable it; web

        pages do not have titles that describe the topic or purpose; the purpose of each link

        cannot be determined from the link text alone or from the link text and its

        programmatically determined link context; one or more keyboard operable user

        interface lacks a mode of operation where the keyboard focus indicator is

        discernible; the default human language of each web page cannot be

        programmatically determined; when a component receives focus, it may initiate a

        change in context; changing the setting of a user interface component may

        automatically cause a change of context where the user has not been advised before

        using the component; labels or instructions are not provided when content requires

        user input, which include captcha prompts that require the user to verify that he or



                                                 -10-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 11 of 28 PageID #: 11



        she is not a robot; in content which is implemented by using markup languages,

        elements do not have complete start and end tags, elements are not nested

        according to their specifications, elements may contain duplicate attributes and/or

        any IDs are not unique; inaccessible Portable Document Format (PDF) files; the

        name and role of all user interface elements cannot be programmatically

        determined; and items that can be set by the user cannot be programmatically set

        and/or notification of changes to these items is not available to user agents,

        including assistive technology.

                                  STATEMENT OF FACTS
     37. The Defendants website is offered to the public. The website offers features that

        should allow all individuals to access the Products, goods and services that the

        Defendants offers through their physical locations. Defendant’s website provides

        consumers with access to “ready to wear” fashion pieces, array of goods, such as

        jackets, gowns, dresses, skirts, shirts, pants, shoes, handbags, sunglasses and

        services including store locations and hours, the ability to browse and purchase

        Store products online for pickup or delivery both in store and online.

     38. It is, upon information and belief, the Defendants' policy and practice to deny

        the Plaintiff, along with other blind or visually-impaired users, access to the

        Defendants' website, and to therefore specifically deny the Products, goods and

        services that are offered and are heavily integrated with the Defendants'

        locations. Due to the Defendants' failure and refusal to remove access barriers

        to its website, the Plaintiff and other visually-impaired persons have been and are

        still being denied equal access to Defendant’s store locations, information

        pertaining to Products and good availability, information about store amenities,


                                               -11-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 12 of 28 PageID #: 12



        including hours of operation, and related goods and services.

     39. The Plaintiff is a visually-impaired and legally blind person, who cannot use

        a computer without the assistance of screen-reading software. The Plaintiff is,

        however, a proficient NVDA screen-reader user and uses it to access the Internet.

        The Plaintiff has visited the website on separate occasions using the NVDA

        screen-reader.

     40. During the Plaintiff’s visits to the website, the last occurring in October 2018,

        the Plaintiff encountered multiple access barriers that denied the Plaintiff full

        and equal access to the Products, goods and services offered to the public and

        made available to the public; and that denied the Plaintiff the full enjoyment of

        the Products, goods, and services of the website, as well as to the Products, goods,

        and services of the Defendants' locations in New York by being unable to learn

        more information about store locations, information pertaining to Products and

        good availability, information about store amenities, including hours of operation,

        and related goods and services, among other things readily available to sighted

        individuals.

     41. While attempting to navigate the website, the Plaintiff encountered multiple

        accessibility barriers for blind or visually-impaired individuals that include, but

        are not limited to: (1) Lack of alternative text (“alt-text”), or a text equivalent. Alt-

        text is an invisible code embedded beneath a graphical image on a website. Web

        accessibility requires that alt-text be coded with each picture so that screen-

        reading software can speak the alt-text where a sighted user sees pictures, which

        includes captcha prompts. Alt-text does not change the visual presentation, but



                                                 -12-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 13 of 28 PageID #: 13



        instead a text box shows when the mouse moves over the picture. The lack of alt-

        text on these graphics prevents screen readers from accurately vocalizing a

        description of the graphics. As a result, the Defendant’s visually-impaired

        customers are unable to determine what is on the website, browse, look for store

        locations, information pertaining to room availability and room rates, information

        about store amenities, including hours of operation, and related goods and

        services. (2) Empty links that contain no text causing the function or purpose of

        the link to not be presented to the user. This can introduce confusion for keyboard

        and screen-reader users. (3) Redundant links where adjacent links go to the same

        URL address which results in additional navigation and repetition for keyboard

        and screen-reader users. (4) Linked images missing alt-text, which causes

        problems if an image within a link contains no text and that image does not

        provide alt-text. A screen reader then has no content to present the user as to the

        function of the link, including information contained in PDFs.

     42. Due to the inaccessibility of the Defendants' website, blind and visually-impaired

        customers such as the Plaintiff, who need screen-readers, cannot fully and

        equally use or enjoy the facilities, goods, and services the Defendant offers to

        the public on its website. The access barriers the Plaintiff encountered have

        caused a denial of the Plaintiff’s full and equal access in the past, and now deter

        the Plaintiff on a regular basis from accessing the website.

     43. These access barriers on the Defendants' website have deterred the Plaintiff from

        visiting the Defendant’s physical store locations and enjoying them equal to

        sighted individuals because: the Plaintiff was unable to find the location and hours



                                               -13-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 14 of 28 PageID #: 14



        of operation of the Defendants' locations on its website, preventing the Plaintiff

        from visiting the locations to view and purchase Products and/or services.

        The Plaintiff intends to visit the Defendants' website and physical locations in

        the near future if the Plaintiff could access the Defendants' website.

     44. If the website was equally accessible to all, the Plaintiff could independently

        navigate the website and complete a desired transaction, as sighted individuals do.

     45. The Plaintiff, through the Plaintiff’s attempts to use the website, has actual

        knowledge of the access barriers that make these services inaccessible and

        independently unusable by blind and visually-impaired persons.

     46. Because basic compliance with WCAG 2.0 would provide the Plaintiff and other

        visually-impaired persons with equal access to the website, the Plaintiff alleges

        that the Defendants engaged in acts of intentional discrimination, including,

        but not limited to, the following policies or practices: constructing and

        maintaining a website that is inaccessible to visually-impaired persons, including

        the Plaintiff; failing to construct and maintain a website that is sufficiently intuitive

        so as to be equally accessible to visually-impaired persons, including the Plaintiff;

        and failing to take actions to correct these access barriers in the face of substantial

        harm and discrimination to blind and visually-impaired persons , such as the

        Plaintiff, as a member of a protected class.

     47. The Defendants therefore use standards, criteria or methods of administration

        that have the effect of discriminating or perpetuating the discrimination against

        others, as alleged herein.

     48. The ADA expressly contemplates the injunctive relief that the Plaintiff seeks in



                                                 -14-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 15 of 28 PageID #: 15



        this action. In relevant part, the ADA requires:

        In the case of violations of … this title, injunctive relief shall include an

        order to alter facilities to make such facilities readily accessible to and usable

        by individuals with disabilities …. Where appropriate, injunctive relief shall

        also include requiring     the … modification of a policy ….42 U.S.C. §

        12188(a)(2).

     49. Because the Defendants' website has never been equally accessible, and because

        the Defendants lack a corporate policy that is reasonably calculated to cause the

        Defendants' website to become and remain accessible, the Plaintiff invokes 42

        U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring the Defendants

        to retain a qualified consultant acceptable to the Plaintiff to assist the Defendants

        to comply with WCAG 2.0 guidelines for the Defendants' website. The website

        must be accessible for individuals with disabilities who use desktop

        computers, laptops, tablets, and smartphones. The Plaintiff seeks that this

        permanent injunction require the Defendants to cooperate with the agreed-upon

        consultant to: train the Defendants' employees and agents who develop the

        website on accessibility compliance under the WCAG 2.0 guidelines; regularly

        check the accessibility of the website under the WCAG 2.0 guidelines; regularly

        test user accessibility by blind or vision-impaired persons to ensure that the

        Defendants' website complies under the WCAG 2.0 guidelines; and develop an

        accessibility policy that is clearly disclosed on the Defendants' website, with

        contact information for users to report accessibility-related problems and require

        that any third-party vendors who participate on the Defendants' website to be



                                                -15-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 16 of 28 PageID #: 16



        fully accessible to the disabled by conforming with WCAG 2.0.

     50. If the Defendants' website were accessible, the Plaintiff and similarly situated

        blind and visually-impaired persons could independently access information about

        store locations, information pertaining to room availability and room rates,

        information about store amenities, including hours of operation, and related goods

        and services.

     51. Although the Defendants may currently have centralized policies regarding

        maintaining and operating the Defendants' website, the Defendants lack a plan

        and policy reasonably calculated to make the Defendants' website fully and

        equally accessible to, and independently usable by, blind and other visually-

        impaired persons.

     52. The Defendants have, upon information and belief, invested substantial sums in

        developing and maintaining the Defendants' website and the Defendants have

        generated significant revenue from the Defendants' website. These amounts are

        far greater than the associated cost of making the Defendants' website equally

        accessible to visually impaired customers.

     53. Without injunctive relief, the Plaintiff and other visually-impaired persons will

        continue to be unable to independently use the Defendants' website, violating their

        rights.

                            FIRST CAUSE OF ACTION
                    VIOLATIONS OF THE ADA, 42 U.S.C. § 1281 et seq.
     54. Plaintiff, on behalf of himself and the Class Members, repeats and realleges every

        allegation of the preceding paragraphs as if fully set forth herein.

     55. Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides:



                                               -16-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 17 of 28 PageID #: 17



           No individual shall be discriminated against on the basis of disability in the full and
           equal enjoyment of the goods, services, facilities, privileges, advantages, or
           accommodations of any place of public accommodation by any person who owns,
           leases (or leases to), or operates a place of public accommodation. 42 U.S.C. §
           12182(a).

     56. Defendant’s stores are public accommodations within the definition of Title III of

        the ADA, 42 U.S.C. § 12181(7). Defendant’s Website is a service, privilege, or

        advantage of Defendant’s stores. The Website is a service that is integrated with

        these locations.

     57. Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

        deny individuals with disabilities the opportunity to participate in or benefit from

        the products, services, facilities, privileges, advantages, or accommodations of an

        entity. 42 U.S.C. § 12182(b)(1)(A)(i).

     58. Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to

        deny individuals with disabilities an opportunity to participate in or benefit from

        the products, services, facilities, privileges, advantages, or accommodation, which

        is equal to the opportunities afforded to other individuals. 42 U.S.C. §

        12182(b)(1)(A)(ii).

     59. Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

        includes, among other things:

           [A] failure to make reasonable modifications in policies, practices, or procedures,
           when such modifications are necessary to afford such goods, services, facilities,
           privileges, advantages, or accommodations to individuals with disabilities, unless
           the entity can demonstrate that making such modifications would fundamentally
           alter the nature of such goods, services, facilities, privileges, advantages or
           accommodations; and a failure to take such steps as may be necessary to ensure that
           no individual with a disability is excluded, denied services, segregated or otherwise
           treated differently than other individuals because of the absence of auxiliary aids
           and services, unless the entity can demonstrate that taking such steps would
           fundamentally alter the nature of the good, service, facility, privilege, advantage,


                                                 -17-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 18 of 28 PageID #: 18



           or accommodation being offered or would result in an undue burden. 42 U.S.C. §
           12182(b)(2)(A)(ii)-(iii).

     60. The acts alleged herein constitute violations of Title III of the ADA, and the

        regulations promulgated thereunder. Plaintiff, who is a member of a protected

        class of persons under the ADA, has a physical disability that substantially limits

        the major life activity of sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-

        (2)(A). Furthermore, Plaintiff has been denied full and equal access to the

        Website, has not been provided services that are provided to other patrons who

        are not disabled, and has been provided services that are inferior to the services

        provided to non-disabled persons. Defendant has failed to take any prompt and

        equitable steps to remedy its discriminatory conduct. These violations are

        ongoing.

     61. Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth and

        incorporated therein, Plaintiff, requests relief as set forth below.

                                SECOND CAUSE OF ACTION
                               VIOLATIONS OF THE NYSHRL
     62. Plaintiff, on behalf of himself and the New York State Sub-Class Members,

        repeats and realleges every allegation of the preceding paragraphs as if fully set

        forth herein.

     63. N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

        practice for any person, being the owner, lessee, proprietor, manager,

        superintendent, agent or employee of any place of public accommodation . . .

        because of the . . . disability of any person, directly or indirectly, to refuse,

        withhold from or deny to such person any of the accommodations, advantages,

        facilities or privileges thereof.”


                                                -18-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 19 of 28 PageID #: 19



     64. Defendant’s physical locations are located in State of New York and throughout

        the United States and constitute sales establishments and public accommodations

        within the definition of N.Y. Exec. Law § 292(9). Defendant’s Website is a

        service, privilege or advantage of Defendant. Defendant’s Website is a service

        that is by and integrated with these physical locations.

     65. Defendant is subject to New York Human Rights Law because it owns and

        operates its physical locations and Website. Defendant is a person within the

        meaning of N.Y. Exec. Law § 292(1).

     66. Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or remove

        access barriers to its Website, causing its Website and the services integrated with

        Defendant’s physical locations to be completely inaccessible to the blind. This

        inaccessibility denies blind patrons full and equal access to the facilities, services

        that Defendant makes available to the non-disabled public.

     67. Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice includes,

        among other things, “a refusal to make reasonable modifications in policies,

        practices, or procedures, when such modifications are necessary to afford

        facilities, privileges, advantages or accommodations to individuals with

        disabilities, unless such person can demonstrate that making such modifications

        would fundamentally alter the nature of such facilities, privileges, advantages or

        accommodations being offered or would result in an undue burden".

     68. Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice also

        includes, “a refusal to take such steps as may be necessary to ensure that no

        individual with a disability is excluded or denied services because of the absence



                                                -19-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 20 of 28 PageID #: 20



        of auxiliary aids and services, unless such person can demonstrate that taking such

        steps would fundamentally alter the nature of the facility, privilege, advantage or

        accommodation being offered or would result in an undue burden.”

     69. Readily available, well-established guidelines exist on the Internet for making

        websites accessible to the blind and visually impaired. These guidelines have been

        followed by other large business entities and government agencies in making their

        website accessible, including but not limited to: adding alt-text to graphics and

        ensuring that all functions can be performed using a keyboard. Incorporating the

        basic components to make its Website accessible would neither fundamentally

        alter the nature of Defendant’s business nor result in an undue burden to

        Defendant.

     70. Defendant’s actions constitute willful intentional discrimination against the class

        on the basis of a disability in violation of the NYSHRL, N.Y. Exec. Law § 296(2)

        in that Defendant has:

                   a.      constructed and maintained a website that is inaccessible to blind

                   class members with knowledge of the discrimination; and/or

                   b.      constructed and maintained a website that is sufficiently intuitive

                   and/or obvious that is inaccessible to blind class members; and/or

                   c.      failed to take actions to correct these access barriers in the face of

                   substantial harm and discrimination to blind class members.

     71. Defendant has failed to take any prompt and equitable steps to remedy their

        discriminatory conduct. These violations are ongoing.

     72. Defendant discriminates, and will continue in the future to discriminate against



                                                -20-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 21 of 28 PageID #: 21



        Plaintiff and New York State Sub-Class Members on the basis of disability in the

        full and equal enjoyment of the products, services, facilities, privileges,

        advantages, accommodations and/or opportunities of Defendant’s Website and its

        physical locations under § 296(2) et seq. and/or its implementing regulations.

        Unless the Court enjoins Defendant from continuing to engage in these unlawful

        practices, Plaintiff and the Sub-Class Members will continue to suffer irreparable

        harm.

     73. Defendant’s actions were and are in violation of New York State Human Rights

        Law and therefore Plaintiff invokes his right to injunctive relief to remedy the

        discrimination.

     74. Plaintiff is also entitled to compensatory damages, as well as civil penalties and

        fines under N.Y. Exec. Law § 297(4)(c) et seq. for each and every offense.

     75. Plaintiff is also entitled to reasonable attorneys’ fees and costs.

     76. Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set forth

        and incorporated therein Plaintiff prays for judgment as set forth below.

                          THIRD CAUSE OF ACTION
            VIOLATION OF THE NEW YORK STATE CIVIL RIGHTS LAW
     77. Plaintiff, on behalf of himself and the New York State Sub-Class Members,

        repeats and realleges every allegation of the preceding paragraphs as if fully set

        forth herein.

     78. Plaintiff served notice thereof upon the attorney general as required by N.Y.

        Civil Rights Law § 41.

     79. N.Y. Civil Rights Law § 40 provides that “all persons within the jurisdiction of

        this state shall be entitled to the full and equal accommodations, advantages,



                                                 -21-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 22 of 28 PageID #: 22



        facilities and privileges of any places of public accommodations, resort or

        amusement, subject only to the conditions and limitations established by law and

        applicable alike to all persons. No persons, being the owner, lessee, proprietor,

        manager, superintendent, agent, or employee of any such place shall directly or

        indirectly refuse, withhold from, or deny to any person any of the

        accommodations, advantages, facilities and privileges thereof . . .”

     80. N.Y. Civil Rights Law § 40-c(2) provides that “no person because of . . .

        disability, as such term is defined in section two hundred ninety-two of executive

        law, be subjected to any discrimination in his or her civil rights, or to any

        harassment, as defined in section 240.25 of the penal law, in the exercise thereof,

        by any other person or by any firm, corporation or institution, or by the state or

        any agency or subdivision.”

     81. Defendant’s New York State physical locations are sales establishments and

        public accommodations within the definition of N.Y. Civil Rights Law § 40-c(2).

        Defendant’s Website is a service, privilege or advantage of Defendant and its

        Website is a service that is by and integrated with these establishments.

     82. Defendant is subject to New York Civil Rights Law because it owns and operates

        its physical locations and Website. Defendant is a person within the meaning of

        N.Y. Civil Law § 40-c(2).

     83. Defendant is violating N.Y. Civil Rights Law § 40-c(2) in refusing to update or

        remove access barriers to its Website, causing its Website and the goods and

        services integrated with Defendant’s physical locations to be completely

        inaccessible to the blind. This inaccessibility denies blind patrons full and equal



                                               -22-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 23 of 28 PageID #: 23



        access to the facilities, goods and services that Defendant makes available to the

        non-disabled public.

     84. N.Y. Civil Rights Law § 41 states that “any corporation which shall violate any

        of the provisions of sections forty, forty-a, forty-b or forty-two . . . shall for each

        and every violation thereof be liable to a penalty of not less than one hundred

        dollars nor more than five hundred dollars, to be recovered by the person

        aggrieved thereby . . .”

     85. Under NY Civil Rights Law § 40-d, “any person who shall violate any of the

        provisions of the foregoing section, or subdivision three of section 240.30 or

        section 240.31 of the penal law, or who shall aid or incite the violation of any of

        said provisions shall for each and every violation thereof be liable to a penalty of

        not less than one hundred dollars nor more than five hundred dollars, to be

        recovered by the person aggrieved thereby in any court of competent jurisdiction

        in the county in which the defendant shall reside ...”

     86. Defendant has failed to take any prompt and equitable steps to remedy its

        discriminatory conduct. These violations are ongoing.

     87. Defendant discriminates, and will continue in the future to discriminate against

        Plaintiff and New York State Sub-Class Members on the basis of disability are

        being directly or indirectly refused, withheld from, or denied the

        accommodations, advantages, facilities and privileges thereof in § 40 et seq.

        and/or its implementing regulations.

     88. Plaintiff is entitled to compensatory damages of five hundred dollars per instance,

        as well as civil penalties and fines under N.Y. Civil Law § 40 et seq. for each and



                                                -23-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 24 of 28 PageID #: 24



        every offense.

                                FOURTH CAUSE OF ACTION
                               VIOLATIONS OF THE NYCHRL
     89. Plaintiff, on behalf of himself and the New York City Sub-Class Members, repeats

        and realleges every allegation of the preceding paragraphs as if fully set forth

        herein.

     90. N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an unlawful

        discriminatory practice for any person, being the owner, lessee, proprietor,

        manager, superintendent, agent or employee of any place or provider of public

        accommodation, because of . . . disability . . . directly or indirectly, to refuse,

        withhold from or deny to such person, any of the accommodations, advantages,

        facilities or privileges thereof.”

     91. Defendant’s locations are sales establishments and public accommodations within

        the definition of N.Y.C. Admin. Code § 8-102(9), and its Website is a service that

        is integrated with its establishments.

     92. Defendant is subject to NYCHRL because it owns and operates its physical

        locations in the City of New York and its Website, making it a person within the

        meaning of N.Y.C. Admin. Code § 8-102(1).

     93. Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in refusing to

        update or remove access barriers to Website, causing its Website and the services

        integrated with its physical locations to be completely inaccessible to the blind.

        This inaccessibility denies blind patrons full and equal access to the facilities,

        products, and services that Defendant makes available to the non-disabled public.

     94. Defendant is required to “make reasonable accommodation to the needs of



                                                 -24-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 25 of 28 PageID #: 25



        persons with disabilities . . . any person prohibited by the provisions of [§ 8-107

        et seq.] from discriminating on the basis of disability shall make reasonable

        accommodation to enable a person with a disability to . . . enjoy the right or rights

        in question provided that the disability is known or should have been known by

        the covered entity.” N.Y.C. Admin. Code § 8-107(15)(a).

     95. Defendant’s actions constitute willful intentional discrimination against the Sub-

        Class on the basis of a disability in violation of the N.Y.C. Administrative Code

        § 8-107(4)(a) and § 8-107(15)(a) in that Defendant has:

                   a.     constructed and maintained a website that is inaccessible to blind

                   class members with knowledge of the discrimination; and/or

                   b.     constructed and maintained a website that is sufficiently intuitive

                   and/or obvious that is inaccessible to blind class members; and/or

                   c.     failed to take actions to correct these access barriers in the face of

                   substantial harm and discrimination to blind class members.

     96. Defendant has failed to take any prompt and equitable steps to remedy their

        discriminatory conduct. These violations are ongoing.

     97. As such, Defendant discriminates, and will continue in the future to discriminate

        against Plaintiff and members of the proposed class and subclass on the basis of

        disability in the full and equal enjoyment of the products, services, facilities,

        privileges, advantages, accommodations and/or opportunities of its Website and

        its establishments under § 8-107(4)(a) and/or its implementing regulations. Unless

        the Court enjoins Defendant from continuing to engage in these unlawful

        practices, Plaintiff and members of the class will continue to suffer irreparable



                                               -25-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 26 of 28 PageID #: 26



        harm.

     98. Defendant’s actions were and are in violation of the NYCHRL and therefore

        Plaintiff invokes his right to injunctive relief to remedy the discrimination.

     99. Plaintiff is also entitled to compensatory damages, as well as civil penalties and

        fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each

        offense as well as punitive damages pursuant to § 8-502.

     100. Plaintiff is also entitled to reasonable attorneys’ fees and costs.

     101. Under N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies,

        procedures, and rights set forth and incorporated therein Plaintiff prays for

        judgment as set forth below.

                                  FIFTH CAUSE OF ACTION
                                   DECLARATORY RELIEF
     102. Plaintiff, on behalf of himself and the Class and New York State and City Sub-

        Classes Members, repeats and realleges every allegation of the preceding

        paragraphs as if fully set forth herein.

     103. An actual controversy has arisen and now exists between the parties in that

        Plaintiff contends, and is informed and believes that Defendant denies, that its

        Website contains access barriers denying blind customers the full and equal access

        to the Products, services and facilities of its Website and by extension its physical

        locations, which Defendant owns, operations and controls, fails to comply with

        applicable laws including, but not limited to, Title III of the Americans with

        Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et seq., and

        N.Y.C. Admin. Code § 8-107, et seq. prohibiting discrimination against the blind.

     104. A judicial declaration is necessary and appropriate at this time in order that



                                                   -26-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 27 of 28 PageID #: 27



        each of the parties may know their respective rights and duties and act

        accordingly.

                                   PRAYER FOR RELIEF
    WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:
          a.   A preliminary and permanent injunction to prohibit Defendant from

               violating the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq.,

               N.Y. Exec. Law § 296, et seq., N.Y.C. Administrative Code § 8-107, et

               seq., and the laws of New York;

          b.   A preliminary and permanent injunction requiring Defendant to take all

               the steps necessary to make its Website into full compliance with the

               requirements set forth in the ADA, and its implementing regulations, so

               that the Website is readily accessible to and usable by blind individuals;

          c.   A declaration that Defendant owns, maintains and/or operates its Website

               in a manner that discriminates against the blind and which fails to provide

               access for persons with disabilities as required by Americans with

               Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et

               seq., N.Y.C. Administrative Code § 8-107, et seq., and the laws of New

               York;

          d.   An order certifying the Class and Sub-Classes under Fed. R. Civ. P. 23(a)

               & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and

               his attorneys as Class Counsel;

          e.   Compensatory damages in an amount to be determined by proof, including

               all applicable statutory and punitive damages and fines, to Plaintiff and

               the proposed class and subclasses for violations of their civil rights under


                                              -27-
Case 1:18-cv-05915-ARR-RLM Document 1 Filed 10/23/18 Page 28 of 28 PageID #: 28



                    New York State Human Rights Law and City Law;

             f.     Pre- and post-judgment interest;

             g.     An award of costs and expenses of this action together with reasonable

                    attorneys’ and expert fees; and

             h.     Such other and further relief as this Court deems just and proper.

                                  DEMAND FOR TRIAL BY JURY
              Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions

    of fact the Complaint raises.

    Dated:        Queens, New York
                  October 23, 2018

                                                       SHALOM LAW, PLLC

                                                       By: /s/Jonathan Shalom
                                                       Jonathan Shalom, Esq.
                                                       Jshalom@jonathanshalomlaw.com
                                                       124-04 Metropolitan Avenue
                                                       Kew Gardens, NY 11415
                                                       Telephone: (718) 971-9474
                                                       Facsimile: (718) 865-0943
                                                       ATTORNEYS FOR PLAINTIFF




                                                   -28-
